


110 HR 4992 IH: Medicare Improvement Act of

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4992
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Waxman (for
			 himself and Ms. Roybal-Allard)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide for coverage of federally recommended vaccines under Medicare part
		  B.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Improvement Act of
			 2007.
		2.Inclusion of
			 immunizations under part B of the Medicare program
			(a)In
			 generalParagraph (10) of section 1861(s) of the Social Security
			 Act (42 U.S.C. 1395w(s)) is amended to read as follows:
				
					(10)federally
				recommended vaccines (as defined subsection (ccc)) and their respective
				administration;
					.
			(b)Federally
			 recommended vaccines definedSuch section is further amended by
			 adding at the end the following new subsection:
				
					(ccc)Federally recommended vaccinesThe term federally recommended
				vaccine means—
						(1)with respect to an
				adult, an approved vaccine recommended by the Advisory Committee on
				Immunization Practices (an advisory committee established by the Secretary,
				acting through the Director of the Centers for Disease Control and Prevention);
				and
						(2)with respect to a child, a vaccine on the
				list referred to in section 1928(e) of the Social Security
				Act.
						.
			(c)Conforming
			 amendments
				(1)Section 1833 of such Act (42 U.S.C. 1395l)
			 is amended, in each of subsections (a)(2)(B), (a)(2)(G), (a)(3)(A), (b)(1), by
			 striking 1861(s)(10)(A) or 1861(s)(10)(B) and
			 inserting 1861(s)(10) each place it appears.
				(2)Section
			 1842(o)(1)(A)(iv) of such Act (42 U.S.C. 1395u(o)(1)(A)(iv)) is amended by
			 striking subparagraph (A) or (B) of.
				(3)Section
			 1847A(c)(6) of such Act (42 U.S.C. 1395w–3a(c)(6)) is amended by striking
			 subparagraph (G).
				(4)Section
			 1860D–2(e)(1) of such Act (42 U.S.C. 1395w–102(e)(1)) is amended by striking
			 such term includes a vaccine and all that follows through
			 its administration) and.
				(5)Section
			 1861(ww)(2)(A) of such Act (42 U.S.C. 1395w(ww)(2)(A))) is amended by striking
			 and hepatitis B and inserting hepatitis B, and any other
			 adult vaccine.
				(6)Section
			 1866(a)(2)(A) of such Act (42 U.S.C. 1395cc(a)(2)(A)) is amended by striking
			 1861(s)(10)(A) and inserting 1861(s)(10).
				(d)Effective
			 dateThe amendments made by this section shall apply to vaccines
			 administered on or after January 1, 2008.
			
